Citation Nr: 1500260	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 with additional service in the Mississippi Army National Guard during the period from March 1978 to September 1999, including a period of inactive duty training from January to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's primary allegation is that that he suffers from a low back disorder that originated during his period of military service.  That disorder is in part claimed to have originated in a fall from a tank in January 1991 during a period of active duty.  The Veteran reports having been evaluated and treated in service therefor and during postservice years.  

The report of a VA examination in June 2009 in no way referenced the claimed inservice fall from a tank, but only a lifting injury occurring in 1993.  Further VA medical opinion was obtained in November 2012 as follows:

The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.

The rationale provided for that opinion in no way supports the offered opinion.  Rather, the rationale encompasses questions of preexistence of the claimed disorder to the period of active duty beginning in December 1990; the nexus between the inservice fall from a tank in 1991 and findings of a bulging disc and hypertrophic facet joints, which were identified on magnetic resonance imagining (MRI) of the lumbar spine in 2008; and that the MRI findings were most likely representative of changes brought about by aging and genetics.  

On the basis of the foregoing, further input from the VA medical professional whose opinion was provided in November 2012 is found to be in order.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, this case is REMANDED for the following actions:

1.  Ascertain the exact dates of all periods of active duty, active duty for training, and inactive duty training served by the Veteran and ensure that all available service examination and treatment records are obtained and made a part of the Veteran's VA claims folder.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found through a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Written notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran.

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, return the November 2012 report of a VA medical examination to its author, R. E. Bass, M.D., for clarification of the previously provided opinion in a separately prepared addendum.  Also provide Dr. Bass with entirety of the Veteran's claims folder.  Following his review of the claims folder, Dr. Bass is asked to address each of the following, providing a complete rationale for each opinion furnished:

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently shown disorder of the Veteran's low back had its onset during a period of active duty from December 1990 to May 1991 or any other indicated period of active duty for training or is otherwise attributable to military service or any event therein?

(b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of the low back now in existence was present during the one-year period immediately following the Veteran's discharge from active duty in October 1978, and if so, how and to what degree was it manifested?

(c)  Is it at least as likely as not (50 percent or greater probability) that any currently shown disorder of the Veteran's low back is directly attributable to any injury suffered by the Veteran during any period of inactive duty training?

4.  Lastly, readjudicate the claim on appeal and if the benefit sought on appeal is not fully granted, issue a supplemental statement of the case and permit the Veteran to respond, before returning the case to the Board.  

No action by the Veteran is needed until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109, 7112 (West Supp. 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




